


EXHIBIT 10.1
 
 
[exh_10-10.jpg]




GENERAL FINANCE CORPORATION




SERIES A PREFERRED STOCK PURCHASE AGREEMENT







 
 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS


 

   
Page 
     
1.
Purchase and Sale of Preferred Stock.
1
       
1.1
Sale and Issuance of Series A Preferred Stock.
1
 
1.2
Closing; Delivery.
1
     
2.
Representations and Warranties of Company
2
       
2.1
Organization, Good Standing and Qualification
2
 
2.2
Capitalization
2
 
2.3
Authorization
3
 
2.4
Valid Issuance of Securities
3
 
2.5
Governmental Consents
3
 
2.6
Litigation
3
 
2.7
Compliance with Other Instruments.
3
 
2.8
Action.
4
 
2.9
Disclosure
4
 
2.10
Title to Property and Assets
4
 
2.11
Tax Returns and Payments
4
 
2.12
Insurance
4
 
2.13
Labor Agreements and Actions
5
 
2.14
Permits
5
     
3.
Representations and Warranties of Purchasers
5
       
3.1
Authorization
5
 
3.2
Purchase Entirely for Own Account
5
 
3.3
Disclosure of Information
5
 
3.4
Restricted Securities
6
 
3.5
No Public Market
6
 
3.6
Legends
6
 
3.7
Accredited Investor
7
 
3.8
No Advertisement; Residence
7
     
4.
Conditions of Purchasers’ Obligations at Closing
7
       
4.1
Representations and Warranties
7
 
4.2
Performance
7
 
4.3
Qualifications
7
     
5.
Conditions of Company’s Obligations at Closing
7
       
5.1
Representations and Warranties
7
 
5.2
Performance
7
 
5.3
Qualifications
7
     
6.
Miscellaneous.
7
       
6.1
Survival of Warranties
7
 
6.2
Transfer; Successors and Assigns
8
 
6.3
Governing Law
8
 
6.4
Counterparts
8
 
6.5
Titles and Subtitles
8
 
6.6
Notices
8
 
6.7
Finder’s Fee
8
 
6.8
Fees and Expenses
8
 
6.9
Attorney’s Fees
8
 
6.10
Amendments and Waivers
8
 
6.11
Severability
9
 
6.12
Delays or Omissions
9
 
6.13
Entire Agreement
9
 
6.14
Confidentiality
9
 
6.15
Exculpation Among Purchasers
10



 
i

 
 

--------------------------------------------------------------------------------

 

GENERAL FINANCE CORPORATION
 
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
 
This Series A Preferred Stock Purchase Agreement (the “Agreement”) is entered
into as of this ___ day of _______, 2008 by and between General Finance
Corporation, a Delaware corporation (the “Company”), and the investors listed on
Exhibit A attached hereto (each a “Purchaser” and together the “Purchasers”).
 
RECITALS
 
A.           Concurrently with the execution of this Agreement, Company and
Purchasers have executed and delivered a Registration Rights Agreement (the
"Registration Rights Agreement") which requires Company to register the Stock
(as defined below) for public trading and resale.
 
B.           The parties hereby agree as follows:
 
1. Purchase and Sale of Preferred Stock.  
 
1.1 Sale and Issuance of Series A Preferred Stock. 
 
(a) Company has adopted and filed with the Secretary of State of Delaware the
Certificate of Designation in the form attached hereto as Exhibit B (the
“Certificate”).
 
(b) Subject to the terms and conditions of this Agreement, each Purchaser agrees
to purchase at the Closing, and Company agrees to sell and issue to each
Purchaser at the Closing (as defined below), that number of shares of Series A
__% Cumulative Preferred Stock, par value $0.0001 per share (“Series A Preferred
Stock”) set forth opposite each such Purchaser’s name on Exhibit A attached
hereto at a purchase price of $50.00 per share.  The shares of Series A
Preferred Stock issued to Purchasers pursuant to this Agreement shall be
hereinafter referred to herein as the “Stock.”
 
1.2 Closing; Delivery.  
 
(a) The purchase and sale of the Stock shall take place at the offices of
Company located at 39 East Union Street, Pasadena, California at 10:00 a.m., on
___ __, 200_, or at such other time and place established by Company (which time
and place are designated as the “Closing”).
 
(b) At the Closing, Company shall deliver to each Purchaser a certificate
representing the Stock being purchased thereby against payment of the purchase
price therefor by check or by wire transfer to Company’s bank account set forth
in Exhibit C attached hereto.
 
2. Representations and Warranties of Company.  
 
Company hereby represents and warrants to each Purchaser that:
 
2.1 Organization, Good Standing and Qualification. 
 
Company is a corporation duly organized, validly existing and in good standing
under the laws of Delaware and has all requisite corporate power and authority
to carry on its business.   Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect on its business or properties.
 
1

--------------------------------------------------------------------------------


2.2 Capitalization. 
 
The authorized capital of Company consists, or will consist, immediately prior
to the Closing, of:
 
(a) Preferred Stock.  1,000,000 shares of preferred Stock, of which (i) 900,000
shares have been designated Series A Preferred Stock, none of which were issued
and outstanding immediately prior to the Closing and (ii) 100,000 shares have
been designated Series B 8% Cumulative Preferred Stock, par value $0.0001 per
share (“Series B Preferred Stock” and collectively with the Series A Preferred
Stock, the “Preferred Stock”), none of which were issued and outstanding
immediately prior to the Closing.  The rights, privileges and preferences of the
Preferred Stock are as stated in the Certificate.
 
(b) Common Stock.   100,000,000 shares of Common Stock, par value of $0.0001 per
share (the “Common Stock”), of which 17,826,052 shares were issued and
outstanding immediately prior to the Closing.  All of the outstanding shares of
Common Stock have been duly authorized, are fully paid and non-assessable and
issued in compliance with all applicable federal and state securities laws.
 
(c)  Warrants.   5,072,380 warrants with an exercise price of $6.00 per warrant,
each of which is exercisable for one share of Common Stock (“Public Offering
Warrants”), were issued and outstanding immediately prior to the
Closing.  500,000 warrants with an exercise price of $8.00 per warrant, each of
which is exercisable for one share of Common Stock (“Private Offering
Warrants”), were issued and outstanding immediately prior to the Closing.
 
(d) Units.   750,000 units (“Units”) with an exercise price of $10.00 per unit
were issued and outstanding immediately prior to the Closing, with each unit
consisting of one share of Common Stock and one warrant (and collectively with
the Public Offering Warrants and the Private Offering Warrants, the “Warrants”)
with an exercise price of $7.20 per warrant, which is exercisable for one share
of Common Stock.
 
(e) Stock Options.   Company has reserved 2,500,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of Company pursuant
to the General Finance Corporation 2006 Stock Option Plan adopted by the Board
of Directors and approved by Company stockholders (the “Stock Option
Plan”).  1,379,000 options to purchase shares were granted as of November 8,
2008.
 
(f) Company has reserved:
 
(i) 5,072,380 shares of Common Stock for issuance upon exercise o the Public
Offering Warrants,
 
(ii) 500,000 shares of Common Stock for issuance upon exercise of the Private
Offering Warrants; and
 
(iii) 1,500,000 shares of Common Stock for issuance upon exercise of the Units
and the warrant included within the Units.
 
(g) Except as set forth in this Section 2.2 there are no outstanding shares of
common stock, preferred stock, warrants, units, options or rights (including
conversion or preemptive rights and rights of first refusal or similar rights)
or agreements, orally or in writing, for the purchase or acquisition
from  Company of any shares of its capital stock.
 
2.3 Authorization. 
 
All corporate action on the part of Company necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
Company hereunder and the authorization, issuance and delivery of the Stock has
been taken or will be taken prior to the Closing, and the Agreement, when
executed and delivered by Company, shall constitute a valid and legally binding
obligation of Company, enforceable against Company in accordance with its terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and other laws of general application
affecting enforcement of creditors’ rights generally, as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
2.4 Valid Issuance of Securities. 
 
The Stock being issued to Purchasers hereunder, when issued, sold and delivered
in accordance with the terms hereof for the consideration expressed herein, will
be duly and validly issued, fully paid and non-assessable and free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.  Based in part upon the representations of
Purchasers in this Agreement, the Stock will be issued in compliance with all
applicable federal and state securities laws.
 
2

--------------------------------------------------------------------------------


2.5 Governmental Consents. 
 
No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of Company is required in connection with the
consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable state securities laws and Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), and the laws of
foreign jurisdictions in which the Stock is offered and sold.
 
2.6 Litigation. 
 
There is no action, suit, proceeding or investigation pending or, to Company’s
knowledge, currently threatened against Company or any of its subsidiaries that
questions the validity of this Agreement or the right of Company to enter into
them, or to consummate the transactions contemplated hereby, or that might
result, either individually or in the aggregate, in any material adverse change
in the assets, condition or affairs of Company, financially or otherwise, nor is
Company aware that there is any basis for the foregoing.
 
2.7 Compliance with Other Instruments. 
 
Company and its subsidiaries are not in violation or default of any provisions
of its Certificate of Incorporation, Bylaws, charter documents or of any
instrument, judgment, order, writ, decree or contract to which it is a party or
by which it is bound or, to its knowledge, of any provision of federal or state
statute, rule or regulation applicable to Company.  The execution, delivery and
performance of this Agreement, the issuance of the Stock and the consummation of
the transactions contemplated hereby will not result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a default under any such provision, instrument, judgment,
order, writ, decree or contract or an event which results in the creation of any
lien, charge or encumbrance upon any assets of Company.
 
2.8 Action. 
 
Neither Company nor any of its subsidiaries has (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock, (ii) made any loans or advances to any
person, other than ordinary advances for travel expenses, or (iii) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its inventory in the ordinary course of business.
 
2.9 Disclosure. 
 
Company has fully provided Purchasers with all the information that Purchasers
have requested for deciding whether to acquire the Stock and all information
that Company believes is reasonably necessary to enable Purchasers to make such
a decision.  To Company’s knowledge, no representation or warranty of Company
contained in this Agreement, any certificate furnished or to be furnished to
Purchasers at the Closing (when read together) contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. From November 14, 2007 to the Closing
Date Company has timely filed or otherwise transmitted all forms, reports and
documents required to be filed with the U.S. Securities and Exchange Commission
(the "SEC") under the Securities Act and the Securities and Exchange Act of
1934, as amended (collectively, the "SEC Filings"). None of the SEC Filings
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein at the time they were filed in light of the circumstances under which
they were made, not misleading, except for these statements (if any) as have
been modified by subsequent filings with the SEC, prior to the date hereof.
 
2.10 Title to Property and Assets. 
 
Company and its subsidiaries own its property and assets free and clear of all
mortgages, liens, loans and encumbrances, except such encumbrances and liens
which arise in the ordinary course of business or which are necessary to secure
loans and borrowing by its subsidiaries.  With respect to the property and
assets it leases, Company and its subsidiaries are in compliance with such
leases and, to its knowledge, hold a valid leasehold interest free of any liens,
claims or encumbrances.
 
2.11 Tax Returns and Payments. 
 
Company and its subsidiaries have filed all tax returns and reports as required
by law.  These returns and reports are true and correct in all material
respects.  Company has paid all taxes and other assessments due.
 
2.12 Insurance. 
 
Company and its subsidiaries have in full force and effect fire and casualty
insurance policies, with extended coverage, sufficient in amount (subject to
reasonable deductibles) to allow it to replace any of its properties that might
be damaged or destroyed.
 
3

--------------------------------------------------------------------------------


2.13 Labor Agreements and Actions. 
 
There is no strike or other labor dispute involving Company or its subsidiaries
pending, or to the knowledge of Company threatened, which could have a material
adverse effect on the assets, properties, financial condition, operating
results, or business of Company, nor is Company aware of any labor organization
activity involving its employees.
 
2.14 Permits. 
 
Company and each of its subsidiaries have all franchises, permits, licenses and
any similar authority necessary for the conduct of its business as currently
conducted, the lack of which could materially and adversely affect the business,
properties, prospects, or financial condition of Company.   Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.
 
3. Representations and Warranties of Purchasers.  
 
Each Purchaser, severally and not jointly,  hereby represents and warrants to
Company that:
 
3.1 Authorization. 
 
Such Purchaser has full power and authority to enter into this Agreement.  The
Agreements, when executed and delivered by Purchaser, will constitute valid and
legally binding obligations of Purchaser, enforceable in accordance with their
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of a specific performance, injunctive relief, or
other equitable remedies.
 
3.2 Purchase Entirely for Own Account. 
 
Purchaser either (a) has a preexisting personal or business relationship with
Company or any of its directors or officers or (b) by reason of Purchaser’s
business or financial experience or the business or financial experience of
their professional advisers who are unaffiliated with and who are not
compensated by Company or any affiliate or selling agent of Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect their
own interests in connection with the purchase of Stock.  This Agreement is made
with Purchaser in reliance upon Purchaser’s representation to Company, which by
Purchaser’s execution of this Agreement, Purchaser hereby confirms, that the
Stock to be acquired by Purchaser will be acquired for investment for
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of federal or state securities laws.  By executing this
Agreement, Purchaser further represents that Purchaser does not presently have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Stock. Purchaser has not been formed for the specific
purpose of acquiring the Stock.
 
3.3 Disclosure of Information. 
 
Purchaser has had an opportunity to review the private placement memorandum
concerning the sale of the Stock (the "PPM") and discuss Company’s business,
management, financial affairs and the terms and conditions of the offering of
the Stock with a representative of Company’s management.
 
3.4 Restricted Securities. 
 
Purchaser understands that the Stock has not been, and until the first
anniversary of the Closing Date will not be, registered under the Securities
Act, by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Purchaser’s representations as
expressed herein.   Purchaser understands that the Stock is a “restricted
security” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, Purchaser must hold the Stock indefinitely unless it is
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  Purchaser
acknowledges that Company has no obligation to register or qualify the Stock for
resale except as set forth in the Registration Rights Agreement.  Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Stock, and
on requirements relating to Company which are outside of  Purchaser’s control,
and which Company is under no obligation and may not be able to satisfy.
 
3.5 No Public Market. 
 
Purchaser understands that no public market now exists for the Stock, that the
Stock is not convertible into securities issued by Company that trade in a
public market and that Company is not required to register or qualify the Stock
for public trading or resale except as set forth in the Registration Rights
Agreement.
 
4

--------------------------------------------------------------------------------


3.6 Legends. 
 
Purchaser understands that the Stock and any securities issued in respect of or
exchange for the Stock, may bear one or all of the following legends:
 
(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF IN VIOLATION OF
FEDERAL OR STATE SECURITIES LAWS.  NO SUCH SALE OR DISTRIBUTION MAY BE
UNDERTAKEN WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.”
 
(b) Any legend set forth in the Registration Rights Agreement.
 
(c) Any legend required by the Blue Sky laws of any state or any similar laws of
any foreign jurisdiction to the extent such laws are applicable to the shares
represented by the certificate so legended.
 
3.7 Accredited Investor. 
 
Purchaser is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act.
 
3.8 No Advertisement; Residence. 
 
In connection with the transaction contemplated in the Agreement, Purchaser did
not receive and is not aware of any (a) advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or (b) any invitation to or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.   Purchaser resides in the state or province identified in the
address of Purchaser hereinafter shown below its signature.
 
4. Conditions of Purchasers’ Obligations at Closing. 
 
The obligations of each Purchaser to Company under this Agreement are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
 
4.1 Representations and Warranties. 
 
The representations and warranties of Company contained in Section 2 shall be
true and correct in all material respects on and as of the Closing with the same
effect as though such representations and warranties had been made on and as of
the date of the Closing.
 
4.2 Performance. 
 
Company shall have performed and complied with all covenants, agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.
 
4.3 Qualifications. 
 
All authorizations, approvals or permits, if any, of any governmental authority
or regulatory body of the United States of America (“U.S.”), of any state or any
other jurisdiction that are required in connection with the lawful issuance and
sale of the Stock pursuant to this Agreement shall be obtained and effective as
of the Closing.
 
5. Conditions of Company’s Obligations at Closing. 
 
The obligations of Company to each Purchaser under this Agreement are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
 
5.1 Representations and Warranties. 
 
The representations and warranties of each Purchaser contained in Section 3
shall be true and correct in all material respects on and as of the Closing with
the same effect as though such representations and warranties had been made on
and as of the Closing.
 
5.2 Performance. 
 
All covenants, agreements and conditions contained in this Agreement to be
performed by Purchasers on or prior to the Closing shall have been performed or
complied with in all material respects.
 
5

--------------------------------------------------------------------------------


5.3 Qualifications. 
 
All authorizations, approvals or permits, if any, of any governmental authority
or regulatory body of the U.S., of any state or any other jurisdiction that are
required in connection with the lawful issuance and sale of the Stock pursuant
to this Agreement shall be obtained and effective as of the Closing.
 
6. Miscellaneous. 
 
6.1 Survival of Warranties. 
 
Unless otherwise set forth in this Agreement, the warranties, representations
and covenants of Company and Purchasers contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing for a period of one (1) year following the Closing.
 
6.2 Transfer; Successors and Assigns. 
 
The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
6.3 Governing Law. 
 
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of Delaware, without giving effect to principles of
conflicts of law.
 
6.4 Counterparts. 
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.
 
6.5 Titles and Subtitles. 
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
6.6 Notices. 
 
Any notice required or permitted by this Agreement shall be in writing and shall
be deemed sufficient upon delivery, when delivered personally or by overnight
courier or sent by telegram or fax, or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page or Exhibit A hereto, or as subsequently modified by
written notice.
 
6.7 Finder’s Fee. 
 
Except as disclosed in the PPM, each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction.  Each Purchaser agrees to indemnify and to hold harmless Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, employees,
or representatives is responsible.  Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation
in the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which Company or any of its officers,
employees or representatives is responsible.
 
6.8 Fees and Expenses. 
 
Each Purchaser shall be responsible for their respective fees and expenses
incurred with respect to this Agreement, the documents referred to herein and
the transactions contemplated hereby and thereby.
 
6

--------------------------------------------------------------------------------


6.9 Attorney’s Fees. 
 
If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of any of this Agreement, the prevailing party
shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
6.10 Amendments and Waivers. 
 
Any term of this Agreement may be amended or waived only with the written
consent of Company and the holders of at least a majority of the Stock.  Any
amendment or waiver undertaken in accordance with this Section 6.10 shall be
binding upon Purchasers and each transferee of the Stock, each future holder of
all such securities, and Company.
 
6.11 Severability. 
 
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good
faith.  In the event that the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (a) such provision shall be
excluded from this Agreement, (b) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (c) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
6.12 Delays or Omissions. 
 
No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
 
6.13 Entire Agreement. 
 
This Agreement, and the documents referred to herein constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements relating to the subject matter
hereof existing between the parties hereto are expressly canceled.
 
6.14 Confidentiality. 
 
Each party hereto agrees that, except with the prior written permission of the
other party, it shall at all times keep confidential and not divulge, furnish or
make accessible to anyone any confidential information, knowledge or data
concerning or relating to the business or financial affairs of the other parties
to which such party has been or shall become privy by reason of this Agreement,
discussions or negotiations relating to this Agreement, the performance of its
obligations hereunder or the ownership of Stock purchased hereunder. The
foregoing provisions of this Section 6.14 shall only apply to the extent that
such information (a) was known to the public prior to the disclosure by the such
party, (b) becomes known to the public through no fault of such party, (c) is
disclosed to such party on a non-confidential basis by a third party having a
legal right to make such disclosure and under no contractual obligation not to
make such disclosure, (d) is disclosed by such party in accordance with a
judicial or other government order, provided that such party gives written
notice to Company prior to such disclosure, or (e) is independently developed by
such party; provided, however, that a party may disclose such proprietary or
confidential information to any adviser, director, officer or other employee of
such party or any affiliate thereof for the purpose of evaluating and monitoring
its investment in  Company as long as such adviser, director, officer or other
employee is advised of the confidentiality provisions of this Section 6.14 and
agrees to be bound by this Section 6.14. The provisions of this Section 6.14
shall be in addition to, and not in substitution for, the provisions of any
separate nondisclosure agreement executed by the parties hereto with respect to
the transactions contemplated hereby.
 
6.15 Exculpation Among Purchasers. 
 
Each Purchaser acknowledges that it is not relying upon any person, firm or
corporation, other than Company and its officers and directors, in making its
investment or decision to invest in Company.  Each Purchaser agrees that no
Purchaser nor the respective controlling persons, officers, directors, partners,
agents, or employees of any Purchaser shall be liable to any other Purchaser for
any action heretofore or hereafter taken or omitted to be taken by any of them
in connection with the purchase of the Stock.
 

 
7

--------------------------------------------------------------------------------

 

The parties have executed this Series A Preferred Stock Purchase Agreement as of
the date first written above.
 
COMPANY:
 
GENERAL FINANCE CORPORATION
 
By:                                                                      
Name:
Title:




 

 
8

--------------------------------------------------------------------------------

 

The parties have executed this Series A Preferred Stock Purchase Agreement as of
the date first written above.
 






By: _____________________________
Name:
Title:




Address:_________________________
 
                                                                ____________________________________________________
 


 

 
9

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit A – Schedule of Purchasers
 
Exhibit B – Form of Certificate of Designation
 
Exhibit C –Company’s Bank Account
 


 

||
 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SCHEDULE OF PURCHASERS
 
Purchaser
Shares Purchased
    _______________
_______________
_______________
_______________
Attn: ___________
Fax:  ___________
Email: __________
                                                         






 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF CERTIFICATE OF DESIGNATION
 

 

--------------------------------------------------------------------------------

 

 EXHIBIT C
 
COMPANY’S BANK ACCOUNT
 


 



